DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/14/2021. Claim 1 was cancelled and claim 7 has been added.  Claims 2-7 are now pending in the application. 
2.	The previous objections of claims 2-5 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recites the limitation "the hot melt composition” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim language will be interpreted to read “a hot melt composition”. Claims 2-6 are rejected as being dependent on a rejected base claim.


Claim Analysis

5.	Summary of Claim 5:
An electronic control unit sealed with the hot melt composition comprising: 

(A) a styrene-ethylene-ethylene/propylene-styrene block copolymer; 

(B) a hydrocarbon-based oil having an aniline point of 135 °C or more; 

(C) a wax modified with a carboxylic acid and/or a carboxylic acid anhydride, 

(D) styrene-based tackifier

wherein the hot melt composition has (1) an evaporation residue greater than 99.5% and (2) a shear strength of 50-200 kPa at initial formation at 23 °C and after heating at 125 °C for 1000 hours. 

 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tasuke, et al. (JP 2016204588 A as listed on the IDS dated 6/19/2020) in view of Sato (JP 2008285612 A as listed on the IDS dated 6/19/2020). 
	Regarding claims 5 and 6, Tasuke et al. teach a hot melt adhesive comprising:

a paraffin oil such as Diana processing oil PW-380 (Embodiments, p. 7) thereby reading on the (B) as required by the instant claim (see instant specification [0053]),
maleic-anhydride modified polypropylene wax (p.5, second paragraph) thereby reading on the (C) as required by the instant claim, and
a terpene phenol copolymer resin as a tackifying agent (Embodiments, p. 7) thereby reading on the (D) as required by the instant claim.
	Tasuke et al. do not teach the hot melt composition in an electronic control unit. Tasuke et al. are further silent on a vehicle comprising the electronic control unit.
	Sato teaches a hot melt composition comprising a styrene based block copolymer for use in an automobile electronic control unit (p. 2, first and second paragraphs). Sato offers the motivation of using the hot melt composition in an electronic control unit for an automobile due to its ability to reduce deterioration after long exposure to high temperature (Abstract). In light of these benefits it would have been obvious to one of ordinary skill in the art to use the hot melt composition of Tasuke et al. in the electronic control unit for an automobile as disclosed by Sato, thereby arriving at the claimed invention.
	Tasuke et al. in view of Sato are silent on the hot melt composition having (1) an evaporation residue greater than 99.5% and (2) a shear strength of 50-200 kPa at initial formation at 23 °C and after heating at 125 °C for 1000 hours.
The mechanical properties of evaporation residue and shear strength are functions of the composition. Taskuke et al. teach the same composition as set forth in the rejection above. Therefore, the mechanical properties of evaporation residue and shear strength in the composition of Tasuke et al. is expected to be the same mechanical properties as required by the instant claims. Case law has held 
Regarding claim 2, Tasuke et al. teach the maleic-anhydride modified polypropylene wax in an amount of from 5-15 mass% (p.5, last paragraph) thereby reading on the (C) as required by the instant claim and the amount of 0.1 to 10
Regarding claim 3, Tasuke et al. teach maleic-anhydride modified polypropylene wax (p.5, second paragraph) thereby reading on the (C) as required by the instant claim.
Regarding claim 4, Tasuke et al. teach the acrylic acid-modified rosin tackifying agent, having a softening point of 125 °C (Embodiments, p. 7).
 
Allowable Subject Matter
8.	Upon overcoming the 112 rejection, claim 7 is allowable over the prior art.


Response to Arguments
9.	Applicant’s arguments, see p. 1-3, filed 12/14/2021, with respect to the rejection of claims 1-4 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Tasuke in view of Sato.
Regarding the arguments over the 103 rejections with respect to claims 5-6, Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant states “Applicant have determined that this particular combination of (A)-(D), particularly component (B) in the hot melt composition allows the adhesive to maintain its form at high temperatures, suppress deformation, and enhance heat resistance.” In response, attention is drawn the instant specification [113]-[115] and [119-120] wherein the data is not commensurate in scope with the claim language. For further clarity, please see the discussion above regarding new claim 7 being found allowable. The data presented is commensurate in scope with the language of claim 7. 



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763